     Case 3:19-cv-00898 Document 148 Filed 10/23/20 Page 1 of 2 PageID #: 8955


                                                        FILED: October 23, 2020

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT

                                 ___________________

                                    No. 20-1860 (L)
                                    (3:19-cv-00898)
                                 ___________________

DAKOTA NELSON; BELINDA BIAFORE, individually and as Chairperson of
the West Virginia Democratic Party; ELAINE A. HARRIS, individually and as
Chairperson of the Kanawha County Democratic Executive Committee; WEST
VIRGINIA DEMOCRATIC PARTY; WEST VIRGINIA DEMOCRATIC
HOUSE LEGISLATIVE COMMITTEE

               Plaintiffs - Appellees

v.

MAC WARNER, in his official capacity as West Virginia Secretary of State

               Defendant - Appellant

and

VERA MCCORMICK, in her official capacity as Clerk of Kanawha County,
West Virginia and all county ballot commissioners for the state of West Virginia

               Defendant

------------------------------

STATE OF TEXAS; STATE OF GEORGIA; HONEST ELECTIONS PROJECT

               Amici Supporting Appellant
  Case 3:19-cv-00898 Document 148 Filed 10/23/20 Page 2 of 2 PageID #: 8956


                              ___________________

                                   ORDER
                              ___________________

       The court grants the motion by John M. Masslon, II to withdraw from

further representation on appeal.

                                           For the Court--By Direction

                                           /s/ Patricia S. Connor, Clerk
